Citation Nr: 1031535	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  05-35 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease 
secondary to service-connected diabetes mellitus and/or service-
connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from 
October 1966 to November 1969 and in the U.S. Navy from June 1973 
to June 1975.  The Veteran received a Purple Heart and a Combat 
Action Ribbon during his service.

This matter comes to the Board of Veteran's Appeals (Board) on 
appeal from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge in January 2009.  A copy of the transcript of 
this hearing has been associated with the claims file.


FINDING OF FACT

The service-connected diabetes mellitus aggravated coronary 
artery disease.


CONCLUSION OF LAW

Service connection for coronary artery disease is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

In this decision, the Board grants entitlement to service 
connection for coronary artery disease, which constitutes a 
complete grant of the Veteran's claim.  Therefore, no discussion 
of VA's duty to notify or assist is necessary.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131.  Service connection may also be granted 
for a disability shown to be proximately due to or the result of 
a service-connected disability.  See 38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a non-
service-connected condition by a service-connected condition is 
also compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  For valid secondary service connection claims, 
there must be (1) evidence of a current disability; (2) evidence 
of a service-connected disability; and (3) evidence establishing 
a nexus between the service-connected disability and the claimed 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  
38 C.F.R. § 3.310 also provides that the rating activity will 
determine the baseline and current levels of severity under the 
Schedule for Rating Disabilities and determine the extent of 
aggravation by deducting the baseline level of severity, as well 
as any increase in severity due to the natural progress of the 
disease, from the current level.

Factual Background and Analysis

The Veteran seeks service connection for coronary artery disease.  
Service connection has previously been established for diabetes 
mellitus and PTSD, and a total disability rating based on 
individual unemployability is in effect.  The Veteran has 
testified that the coronary artery disease is secondary to one or 
both of these disabilities.  The claims file contains ample 
evidence that the Veteran has heart disease.  After review of the 
evidence, the Board finds that the service-connected diabetes 
mellitus aggravated coronary artery disease.  The Board will 
briefly outline the medical opinion evidence of record that led 
to this finding.

In a January 2005 VA examination, the examiner wrote that the 
Veteran was diagnosed as having coronary artery disease in 1995.  
He indicated that the coronary artery disease was diagnosed prior 
to diabetes mellitus or PTSD being diagnosed.  The examiner did 
not provide a positive nexus opinion regarding PTSD causing or 
aggravating coronary artery disease, or diabetes causes coronary 
artery disease, but did opine it was more likely than not that 
the diabetes can cause exacerbation of the coronary artery 
disease.

In a September 2005 VA examination, a different examiner opined 
that the coronary artery disease was less likely than not related 
to diabetes.  No other pertinent opinion was provided.

The claims file contains a third opinion from a third examiner, 
dated in May 2006.  The examiner documented the coronary artery 
disease and reported that the Veteran had had a coronary artery 
bypass graft, and had had two prior myocardial infarctions.  She 
opined that it was at least as likely as not that the service-
connected diabetes mellitus had worsened the coronary artery 
disease.  She continued, that while the coronary artery disease 
was present prior to the diagnosis of coronary artery disease, it 
is known that diabetes mellitus can aggravate coronary artery 
disease.  The examiner reported that the Veteran had experienced 
two myocardial infarctions since the diagnosis of the diabetes 
mellitus.  She opined that, thus, there was a permanent 
aggravation of the coronary artery disease.  She did not provide 
a positive opinion regarding the other contended etiologies, to 
include on the basis of service-connected disability causing 
coronary artery disease.

Of the three opinions of record, two tend to support the finding 
that the Veteran's coronary artery disease is aggravated by the 
service-connected diabetes mellitus.  Although the January 2005 
VA opinion is somewhat speculative in nature, the May 2006 
positive nexus opinion is not speculative in nature and is of 
substantial probative value.  In the Board's judgment, the 
preponderance of the opinion evidence supports the grant of 
service connection on the basis of aggravation by a service-
connected disability.  The evidence does not support a finding 
that the coronary artery disease was caused by a service-
connected disability, or any other etiology.  Therefore, the 
Board finds that service connection for coronary artery disease 
is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


ORDER

Service connection for coronary artery disease is granted, on the 
basis of aggravation by a service-connected disability.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


